IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DWAYNE HILL,                                 :   No. 32 EAP 2015
                                             :
                   Appellant                 :   Appeal from the Order of
                                             :   Commonwealth Court entered on July
                                             :   13, 2015 at No. 405 MD 2014.
            v.                               :
                                             :
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS,                                 :
                                             :
                   Appellee                  :


                                       ORDER


PER CURIAM
     AND NOW, this 16th day of February, 2016, the order of the Commonwealth

Court is AFFIRMED.

     Mr. Justice Eakin did not participate in the consideration or decision of this case.